                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

HAROLD BLACH,                            *

       Plaintiff,                        *

vs.                                      *
                                                    CASE NO. 4:15-MC-5 (CDL)
SAL DIAZ-VERSION,                        *

       Defendant.                        *


                                     O R D E R

       Presently pending before the Court are the competing motions

for disbursement of Harold Blach and Patricia Diaz-Verson.                Both

seek    disbursement     of    the     $36,997.19   Garnishee    AFLAC,   Inc.

deposited with the Court in response to the January 16, 2019,

February 13, 2019, and March 29, 2019 Writs of Garnishment (ECF

Nos. 424, 434, 441).          Diaz-Verson did not file any objection to

the Garnishee’s Answers.          For the reasons set forth below, the

Court grants Blach’s motion for disbursement (ECF No. 451) and

denies Patricia’s motion for disbursement (ECF No. 444).

                                     BACKGROUND

I.     Blach’s Judgment

       Harold Blach holds a judgment against Sal Diaz-Verson that

was registered in this Court on October 6, 2015.                Blach asserts

that the outstanding principal amount of the judgment as of May

16, 2019 was $38,524.62.             Blach further asserts that when he
previously collected garnishment proceeds from this Court and

Georgia state courts, he applied $1,241.71 of the proceeds to

necessary filing fees and service fees.1

       Diaz-Verson has not satisfied the judgment.               Diaz-Verson’s

former employer, AFLAC Inc., makes bimonthly payments to Diaz-

Verson, twenty-five percent of which is subject to garnishment.

Blach has filed a series of applications for writs of garnishment.

In response to Blach’s applications for writs of garnishment, the

Clerk issued writs of garnishment (ECF No. 424 on 1/16/2019, ECF

No. 434 on 2/13/2019, ECF No. 441 on 3/29/2019).                AFLAC answered

those writs of garnishment and deposited funds into the Court’s

registry (Answer, ECF No. 435 on 3/4/2019, deposit of $5,033.05 on

3/15/2019; Answer, ECF No. 445 on 4/1/2019, deposit of $15,408.24

on    4/2/2019;   Answer,   ECF    No.       454   on   4/24/2019,   deposit   of

$16,555.90 on 5/7/2019).          Diaz-Verson did not object to AFLAC’s

Answers.     The Court holds $36,997.19 in its registry that is

subject to the motions for disbursement.

II.    Patricia’s Judgment

       Patricia was married to Sal Diaz-Verson, the Defendant in

this garnishment proceeding.         The Diaz-Versons divorced in 2011.

They reached a settlement agreement, which was incorporated into

the final judgment and divorce decree entered on December 2, 2011.


1 Patricia argues that the true balance owed to Blach is $37,889.33. The
Court need not decide the exact balance because the amount subject to
the present motion for disbursement is less than $37,000.00.


                                         2
See generally Final J. & Decree, ECF No. 376-1.         The court ordered

alimony in accordance with the parties’ settlement agreement.           Id.

at 1.      Patricia was awarded alimony of $10,000.00 per month.

Settlement Agreement § 3, ECF No. 376-1 at 4-5.

        Patricia previously asserted that Diaz-Verson was $96,000.00

in arrears on his alimony payments as of August 14, 2018. Patricia

Diaz-Verson Aff., ECF No. 375.       Patricia did not argue or present

evidence that the alimony arrearages accrued before October 6,

2015.    She also did not argue or present evidence that in the event

of an arrearage she (or Diaz-Verson) directed that Diaz-Verson’s

subsequent payments should be applied to the current alimony due

instead of the oldest arrearage.         The Court thus concluded that

Patricia’s claim was for recent alimony arrearages because, “as a

general rule, the oldest lien and the oldest item in an account

shall be paid first, the presumption of law being that such is the

intention of the parties.”       O.C.G.A. § 13-4-42.      Therefore, the

Court    found   that   Patricia’s   judgment   based   on   the    alimony

arrearages accrued after Blach registered his judgment in this

Court and that her judgment was thus not superior to Blach’s

judgment.    See generally Nov. 2, 2018 Order, ECF No. 400. Judgment

was entered in favor of Blach as to the garnished funds.           Patricia




                                     3
did   not   seek   relief   from    that   judgment,   and   the   funds   were

disbursed to Blach.2

      Patricia now claims that Diaz-Verson is in arrears for alimony

arrearages of $42,500.00 that accrued between 2011 and 2015, plus

interest.     In support of this argument, Patricia submitted an

affidavit with an attachment suggesting that Diaz-Verson was in

arrears $10,000.00 for the year 2011, $13,000.00 for the year 2012,

$5,000.00 for the year 2013, $4,000.00 for the year 2014, and

$10,500.00 for the year 2015.3        Patricia Diaz-Verson Aff., ECF No.

447 & 447-1. According to Patricia, her “present third party claim

is different from [her] prior claims in that [Patricia] is now

asking the Court to recognize the fact that [Patricia] is only

seeking the garnishment funds in the Court registry for alimony

arrearages due under the 2011 judgment that occurred prior to”

October 6, 2015 and that she “is not seeking arrearages that

occurred after” that date.         Patricia Diaz-Verson Reply in Supp. of

Mot. for Distribution 2, ECF No. 452. So, it appears that Patricia



2 Patricia later claimed that Diaz-Verson was indebted to her for “alimony
arrearages” based on Diaz-Verson’s failure to extinguish two judgment
liens on a beach condominium that was awarded to Patricia in the divorce.
The Court concluded that Patricia had not established that she held a
judgment against Diaz-Verson based on his failure to extinguish the
liens. See Jan. 25, 2019 Order, ECF No. 428.
3 Patricia’s present evidence offers no particulars on the arrearages.

Rather, she provides a lump sum amount that she says Diaz-Verson was in
arrears for each year between 2011 and 2015, with a chart of interest
calculations for each year’s arrearage. Nothing in the present record
details each instance Diaz-Verson failed to make a complete alimony
payment or how Patricia applied each alimony payment.


                                       4
is now asserting that she did not apply alimony payments from Diaz-

Verson to the oldest arrearage first.

                                    DISCUSSION

     Blach argues that Patricia’s present claim that she has

priority to the garnished funds is barred by res judicata.                  Res

judicata “bars subsequent actions ‘as to all matters put in issue

or which under the rules of law might have been put in issue’ in

the original action.”        Lamb v. T-Shirt City, Inc., 612 S.E.2d 108,

110 (Ga. Ct. App. 2005) (quoting CenTrust Mtg. Corp. v. Smith &

Jenkins, P.C., 469 S.E.2d 466, 468 (Ga. Ct. App. 1996)) (emphasis

omitted); accord O.C.G.A. § 9-12-40 (“A judgment of a court of

competent   jurisdiction       shall    be    conclusive   between   the   same

parties and their privies as to all matters put in issue or which

under the rules of law might have been put in issue in the cause

wherein the judgment was rendered until the judgment is reversed

or set aside.”).      Res judicata “will bar a plaintiff’s action if

the plaintiff has brought another action based on the same subject

matter, the plaintiff had a full and fair opportunity to litigate

the other action, the other action resulted in an adjudication on

the merits, and the other action was against the same defendant or

its privy.”     Id.   (quoting Kaylor v. Rome City School Dist., 600

S.E.2d   723,   725   (Ga.    Ct.   App.     2004)).   “Three   elements    are

necessary to establish res judicata: (a) identity of the parties;

(b) identity of the cause of action; and (c) prior adjudication on


                                        5
the merits of the action by a court of competent jurisdiction.”

Id. (quoting Kaylor, 600 S.E.2d at 725).

     All of these elements are met here.    Both Blach and Patricia

made claims to funds garnished from Diaz-Verson, and both argued

that they had priority to the funds.     The Court adjudicated the

issue on the merits, concluding that Blach’s claim was superior to

Patricia’s because Patricia had not presented evidence that the

alimony arrearages accrued before Blach registered his judgment in

this Court.   Judgment was entered in favor of Blach, and the funds

were disbursed to him.   Patricia did not appeal or otherwise seek

relief from the judgment.   Patricia now asserts that a portion of

the $96,000.00 in arrearages she sought in her prior claim accrued

before October 6, 2015 and that she should now be deemed to have

priority in that portion of the funds.     So, if res judicata were

not applied here, Patricia would “be given a second chance to

proffer the evidence [she] failed to present in the first action.”

Id. at 111-12 (concluding that the assignee of a claimant who

“failed to present the necessary evidence to prove that she held

a superior claim” in one action was barred by res judicata from

bringing a subsequent cause of action to determine the priority of

claims to garnished funds).      The Court finds that Patricia’s

present claim to priority over Blach’s judgment is barred by res

judicata.




                                 6
                            CONCLUSION

     For the reasons set forth above, the Court denies Patricia

Diaz-Verson’s motion for disbursement (ECF No. 444).      The Court

grants Blach’s motion for disbursement (ECF No. 451). The Clerk is

instructed to enter judgment in favor of Plaintiff Harold Blach

with regard to the writs of garnishment issued on January 16, 2019,

February 13, 2019, and March 29, 2019 (ECF Nos. 424, 434, 441).

The Clerk shall disburse to Harold Blach $36,997.19, plus any

interest earned on that sum while it was held in the Court’s

registry.

     The Court anticipates that AFLAC will soon answer the summons

of garnishment issued on April 18, 2019 and that Blach will file

a motion for disbursement once AFLAC deposits the funds.       When

Blach files the motion for disbursement, he should provide the

Court with authority for his assertion that the costs he seeks are

recoverable under the law, and he should provide an affidavit along

with documentation of those costs.

     IT IS SO ORDERED, this 21st day of May, 2019.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                                7
